IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. WR-78,131-01



                         EX PARTE TARUS VANDELL SALES



              ON APPLICATIONS FOR WRIT OF HABEAS CORPUS
              IN CAUSE NO. 893161 IN THE 179 TH DISTRICT COURT
                              HARRIS COUNTY



       Per curiam.


                                           ORDER

       This is a post-conviction application for a writ of habeas corpus filed pursuant to the

provisions of Texas Code of Criminal Procedure Article 11.071.

       In 2003, a jury convicted applicant of the offense of capital murder and returned

affirmative answers to the punishment issues submitted under Article 37.071.1 The trial




       1
         Unless otherwise specified, all references to Articles refer to the Texas Code of
Criminal Procedure.
                                                                                        Sales - 2

court, accordingly, set punishment at death. This Court affirmed applicant’s conviction and

sentence on direct appeal. Sales v. State, No. AP-74,594 (Tex. Crim. App. Jan. 6, 2005) (not

designated for publication).

       Applicant presented fourteen allegations in his application in which he challenges the

validity of his conviction and sentence. The trial court did not hold a live evidentiary

hearing. As to all of these allegations, the trial judge entered findings of fact and conclusions

of law and recommended that relief be denied.

       This Court has reviewed the record with respect to the allegations made by applicant.

We agree with the trial judge’s recommendation and adopt the trial judge’s findings and

conclusions. Based upon the trial court’s findings and conclusions and our own review, we

deny relief.

       IT IS SO ORDERED THIS THE 14TH DAY OF JANUARY, 2015.

Do Not Publish